—Appeal by the defendant from a judgment of the Supreme Court, Kings County (DeLury, J.), rendered July 8, 1993, convicting him of robbery in the first degree, robbery in the third degree, and theft of services, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The prosecutor’s statements during summation, which referred to the similarity of the circumstances of two robberies allegedly committed by the defendant and noted that the two robberies and the theft of services took place in the same location in the subway station, were not so prejudicial as to deprive the defendant of a fair trial (cf., People v DeJesus, 132 AD2d *471564). The jury was already aware of the defendant’s alleged commission of two robberies because the indictment contained two counts of robbery stemming from two separate incidents. In addition, the prosecutor’s statements constituted a proper response to the defendant’s assertion of mistaken identity.
The sentence imposed was not excessive. Bracken, J. P., Rosenblatt, Miller and Krausman, JJ., concur.